Name: 2001/936/EC: Commission Decision of 28 December 2001 derogating from Council Decision 2001/822/EC, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (notified under document number C(2001) 4648)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  European Union law;  international trade;  America;  fisheries;  foodstuff
 Date Published: 2001-12-29

 Avis juridique important|32001D09362001/936/EC: Commission Decision of 28 December 2001 derogating from Council Decision 2001/822/EC, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (notified under document number C(2001) 4648) Official Journal L 345 , 29/12/2001 P. 0091 - 0093Commission Decisionof 28 December 2001derogating from Council Decision 2001/822/EC, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland(notified under document number C(2001) 4648)(2001/936/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(1), and in particular Article 37(8)(a) of Annex III thereto,Whereas:(1) On 28 September 2001 Greenland requested a derogation from the rules of origin set out in Annex II to Council Decision 91/482/EEC(2) in respect of an annual quantity of 2100 tonnes of prepared and preserved shrimps and prawns of the species Pandalus borealis, to be exported from Greenland over a period of five years.(2) Greenland based its request on the fact that during certain periods of the year there is a shortfall in supplies of originating shrimps and prawns.(3) With effect from 2 December 2001, Decision 91/482/EEC, was repealed and replaced by Decision 2001/822/EC.(4) Article 37 of Annex III to Decision 2001/822/EC concerning the definition of the concept of "originating products" and methods of administrative cooperation provides that derogations from the rules of origin may be permitted where justified by the development of existing industries or the creation of new industries in a country or territory.(5) Article 37 of Annex III to Decision 2001/822/EC reproduces, in substance, the provisions of Article 30 of Annex II to Decision 91/482/EEC.(6) It is therefore appropriate to examine Greenland's request in the light of Article 37 of Annex III to Decision 2001/822/EC.(7) The requested derogation is justified under Annex III to Decision 2001/822/EC and, specifically, under Article 37(7) thereof, in so far as the value added to the non-originating products used in Greenland would be above 45 % of the value of the finished product and since there would be no serious injury to an economic sector of the Community or of one or more Member States, provided that certain conditions relating to quantities, surveillance and duration were respected.(8) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS DECISION:Article 1By way of derogation from the provisions of Annex III to Decision 2001/822/EC, prepared and preserved shrimps and prawns of the species Pandalus borealis falling within CN code ex 1605 20, processed in Greenland from non-originating shrimps and prawns, shall be regarded as originating in Greenland in accordance with the terms of this Decision.Article 2The derogation provided for in Article 1 shall apply to the quantities shown in the Annex to this Decision which are imported into the Community from Greenland during the period of 1 January 2002 to 31 December 2006.Article 31. The quantities referred to in the Annex shall be managed by the Commission, which shall take any administrative action it deems advisable for their efficient management.2. Where an importer presents, in a Member State, a declaration of entry for free circulation, including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw, showing the date of acceptance of declarations, shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities, provided that the available balance permits.If a Member State fails to use a withdrawal it shall return it, as soon as possible, to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4The customs authorities of Greenland shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent authorities of Greenland shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision and the serial numbers of those certificates.Article 5Box 7 of EUR.1 certificates issued under this Decision shall contain one of the following references to this Decision:- "ExcepciÃ ³n - DecisiÃ ³n ...";- "Undtagelse - Beslutning ...";- "Abweichung - Entscheidung ...";- "Ã Ã ±Ã Ã ­Ã ºÃ ºÃ »Ã ¹Ã Ã · - Ã ÃÃ Ã Ã ±Ã Ã · ...";- "Derogation - Decision ...";- "DÃ ©rogation - DÃ ©cision ...";- "Deroga - decisione ...";- "Afwijking - Beschikking ...";- "DerrogaÃ §Ã £o - DecisÃ £o ...";- "Poikkeus - PÃ ¤Ã ¤tÃ ¶s ...";- "Undantag - beslut nr ...".Article 6This Decision shall apply from 1 January 2002 to 31 December 2006.Article 7This Decision is addressed to the Member States.Done at Brussels, 28 December 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 263, 19.3.1991, p. 1.ANNEXGreenland>TABLE>